PER CURIAM.
The defendant counterclaimant appeals from a final judgment for the plaintiff after a jury found for the appellee upon its claim and against the appellant upon its counterclaim.
The sole point presented on appeal asserts that the instruction given by the trial court incorrectly stated the law applicable to the case. The record reveals that the judgment must be affirmed without our passing upon the sufficiency of the instruction, because appellant did not raise at the time of the charge conference the objection it urges here. Its sole objection below was so general in nature as to fail to inform the court of the objection raised here. Henningsen v. Smith, Fla.App. 1965, 174 So.2d 85, 87.
Affirmed.